Citation Nr: 0740274	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-34 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Evaluation of chronic cervical strain, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1984 to September 
2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.


FINDING OF FACT

Cervical strain is manifested by no more than slight 
limitation of motion, no neurological symptoms, and forward 
flexion greater than 30 degrees with combined range of motion 
greater than 170 degrees.


CONCLUSION OF LAW

Cervical strain is no more than 10 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of the evaluation of chronic cervical strain.  In 
VCAA a letter of June 2004 the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf; it also in essence told him to provide 
relevant information which would include that in his 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board notes that the notice letter regarding the 
increased evaluation did not predate the rating decision.  
However, the appellant is appealing the initial evaluation 
following establishment of service connection.  This issue 
had not been raised until after the rating decision awarding 
service connection was issued.  Accordingly, it was 
impossible for the RO to send notice regarding an issue which 
did not exist prior to the rating decision.  Furthermore, the 
veteran was issued a statement of the case and a supplemental 
statement of the case which ensured due process.  The 
appellant has not claimed prejudice.  Therefore, the Board 
finds that the timing issue is harmless.

With regard to notice as to disability ratings and effective 
date assignment, notice was not provided until a letter of 
March 2006.  However, the lack of timeliness is not 
prejudicial to the appellant because his claim is denied, 
and, therefore, the issues of rating and effective date do 
not arise.  The Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records and VA 
outpatient treatment records have been obtained.  The veteran 
was afforded VA examinations.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2007).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (20067.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2007).

At the outset the Board notes that the veteran is appealing 
the original assignment of a disability evaluation following 
the award of service connection.  In such cases, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
However, there is nothing in the record to reflect that there 
has been any significant change in the disability and a 
uniform rating is warranted.  

A VA examination report of June 2004 notes that the veteran 
reported that he had had neck pain for 8 years.  He reported 
having been diagnosed with a bulging disc at C7.  He noted 
daily pain on the left side which radiates down to the upper 
back.  He rated the pain as 6 out of 10 in severity which is 
relieved by pain medication.  He reported being able to 
function with medication and not being incapacitated due to 
the neck pain.  There was no functional impairment reported 
but stated he has missed work up to two times a week due to 
this condition.  Physical examination revealed range of 
motion was flexion to 45 degrees, extension limited to 20 
degrees by pain, right lateral flexion to 45 degrees, left 
lateral flexion to 45 degrees, right rotation limited to 60 
degrees by pain, and left rotation limited to 60 degrees by 
pain.  The examiner noted that the range of motion was 
limited by pain but not by fatigue, weakness, lack of 
endurance or incoordination.  There was no ankylosis.  The 
examiner provided a diagnosis of chronic cervical strain with 
reduced range of motion.  He noted that while the veteran had 
been told he had a bulging disc at C-7 , a bulging disc is 
not a disc herniation.  

A VA examination report of December 2005 notes that the 
veteran reported continued neck pain.  He stated that if he 
leans his head back he gets severe pain and tingling in his 
fingertips.  The tingling and increased pain stop once he 
brings his head back to a normal position.  He denied any 
weakness or shooting pains down his arms.  Pain is constant 
at about 3 out of 10.  If he looks up it will be 7 out of 10.  
He gets flare-ups about once a month which rate at about 8-9 
out of 10.  With the flare ups he gets increased pain, 
decreased range of motion, but no fatigue, weakness, 
incoordination or shooting pains in his arms.  He denied any 
incapacitating episodes.  Physical examination revealed range 
of motion at flexion to 45 degrees with pain at 55 degrees, 
extension to 30 degrees with pain, left and right lateral 
flexion to 35 degrees with pain, and right and left rotation 
to 80 degrees with no pain.  Repetitive motion increased 
pain.  Strength, sensation and reflexes were normal in the 
upper extremities.  He was diagnosed with cervical strain, 
chronic with flare ups, radicular symptoms with certain 
motions, no signs of radiculopathy on exam today.  The 
examiner noted that as otherwise noted, there was no 
additional loss of range of motion due to pain, weakness, 
impaired endurance, fatigue, incoordination or flare-ups.  

The criteria for diseases and injuries of the spine are as 
follows, in part:

Unfavorable ankylosis of the entire spine - 100 percent 
disabling.

Unfavorable ankylosis of the entire cervical spine - 40 
percent disabling.

Forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine - 30 percent 
disabling.

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis - 20 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  See id. at Note 
(1).  The combined range of motion of the cervical spine is 
340 degrees.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for cervical spine 
strain. 

The veteran has been assigned a 10 percent evaluation for 
cervical strain.  This contemplates periarticular pathology 
productive of painful motion.  It is also consistent with 
flexion greater than 30 degrees but not greater than 40 
degrees or a combined range of motion greater than 170 
degrees. To warrant a 20 percent evaluation, forward flexion 
of the cervical spine must be 30 degrees or less, or a 
combined range of motion no greater than 170 degrees; or the 
functional equivalent of such limitation due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination and pain on movement.  See DeLuca, 8 Vet. App. 
202 (1995).  

The Board notes that whenever the veteran's range of motion 
has been reported, his flexion of the cervical spine was 
always more than 30 degrees, and the combined range of motion 
has always been greater than 170 degrees.  The Board finds 
that the functional impairment described in the VA 
examination reports are indicative of no more than slight 
functional impairment due to pain or any other factor and 
thus no more than a 10 percent evaluation is warranted.  In 
fact, the examiners consistently stated that the veteran's 
range of motion was not further reduced by pain, weakness, 
impaired endurance, fatigue, incoordination or flare-ups.  
Cumulatively, the more probative evidence establishes that 
the veteran retains functional flexion greater than 30 
degrees and the combined range of motion greater than 170 
degrees.  The Board accepts that he has pain on motion.  
However, such pain does not significantly reduce his 
functional use.  Rather, each examination disclosed that he 
retained functional flexion to 45 degrees and that the 
combined range of motion was greater than 170 degrees even 
when pain was accepted as the limiting factor.  Therefore, 
the veteran does not warrant an evaluation in excess of 10 
percent.

The Board notes that although the veteran has complained of 
radiculopathy, there have been no abnormal neurological 
clinical findings.  Therefore, the veteran is not entitled 
to a separate evaluation for neurological deficit.  

The veteran is competent to report his symptoms; however, to 
the extent that he described that his neck pain warranted an 
increased evaluation, the medical findings do not support his 
assertions.  Again, there was evidence of pain and slight 
limitation of motion when viewing the evidence most favorable 
to the veteran.  The Board accords more probative value to 
the clinical findings made by a medical professional than to 
the veteran's statements and testimony as to his 
symptomatology in connection with a claim for increased 
benefits.  Similarly, e has reported that he has neurological 
deficits.  However, his complaints have not been duplicated 
and a separate evaluation is not warranted for neurological 
manifestations.  Again, the more probative evidence consists 
of the detailed clinical findings.  Consequently, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for cervical strain.  
Gilbert, 1 Vet. App. at 55.


ORDER

An evaluation in excess of 10 percent disabling for chronic 
cervical spine strain is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


